DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 21 April 2022 is acknowledged.  Claims 14-18 have been canceled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1-4, 7, 8, and 12 are objected to because of the following informalities:
In claim 1, line 5: “urethra” should apparently read --a urethra--.
In claim 1, line 7: “a subject” should apparently read --the subject--.
In claim 1, line 8: “his desire” should apparently read --a desire--.
In claim 1, line 11: “tensioning force” should apparently read --a tensioning force--.
In claim 1, line 12: “magnitude” should apparently read --a magnitude--.
In claim 1, line 15: “fluid” should apparently read --the fluid--.
In claim 2, lines 2-3: “intra-abdominal” should apparently read --an intra-abdominal--.
In claim 2, line 7: “defined intra-abdominal pressure” should apparently read --defined value of the intra-abdominal pressure--.
In claim 3, line 3: “state” should apparently read --a state--.
In claim 3, line 5: “amount” should apparently read --an amount--.
In claim 4, line 3: “are configured” should apparently read --is configured--.
In claim 4, line 4: “adequate” should apparently read --an adequate--.
In claim 4, line 6: “tube” should apparently read --tubes--.
In claim 7, line 4: “amount” should apparently read --an amount--.
In claim 7, line 6: “fluid flow” should apparently read --fluid--.
In claim 8, line 2: “allow” should apparently read --allows--.
In claim 12, line 2: “couple” should apparently read –couple to--.
In claim 12, line 3: “couple” should apparently read –couple to--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the hollow mesh fibers configured as monolithically designed elastomeric tube with the elongate body member" in the last two lines.  It is not clear what is meant by this limitation; e.g., are they only monolithically designed but not actually monolithically constructed?  Or are they supposed to be monolithic with the elongate body member?  For sake of compact prosecution, this limitation has been taken herein to mean that the hollow mesh fibers are constructed or fabricated monolithically with the elongate body member.
Claim 8 recites the limitations "the sensed pressure" in line 4 and “the pressure sensor” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the implant" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a trigger unit subcutaneously placed” in line 7, which positively recites the human body.  Suggested language would be --a trigger unit configured to be subcutaneously placed--.  Claims 2-13 are rejected by virtue of their dependence upon claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,682,814.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.  Claim 1 of the issued patent includes all the limitations of present claim 1, except for the recited trigger unit; however, the subcutaneously located manually activating switch of claim 4 of the issued patent is considered to map onto this trigger unit.  Claims 1 and 2 of the issued patent include the pressure sensor and stored pressure values recited by present claims 2 and 3.  Claims 10 and 11 of the issued patent map to present claim 4.  Claims 12 and 13 of the issued patent map to present claim 5.  Claim 3 of the issued patent maps to present claim 6.  Claims 5 and 6 of the issued patent map to present claims 7 and 8.  Claims 7-9 of the issued patent map to present claims 9-11.    Claim 14 of the issued patent maps to present claim 12.  Claims 15 and 16 of the issued patent maps to present claim 13.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art teaches such mesh-based urinary slings that support a urethra, as well as implanted trigger units that may be manually activated, and processing circuits that adjust a tensioning force.  However, none of the prior art of record teaches or reasonably suggests such an elastomeric tube fabricated monolithically with the sling, wherein the tube includes a lumen for circulating a fluid that adjusts the tensioning force in response to a signal from the processing circuit after the processing circuit receives a signal from the trigger unit.  Anderson et al. (U.S. Pub. No. 2009/0012351 A1), considered the closest prior art, teaches a similar device including a sling, an implanted trigger unit/switch, and a processing circuit that can adjust a tensioning force, but this device uses a cable to adjust the force instead of circulating a fluid through the lumen of a tube fabricated monolithically with the sling.  Yachia et al. (U.S. Pub. No. 2016/0038268 A1), Yi et al. (U.S. Pub. No. 2011/0004049 A1), Ogdahl et al. (U.S. Pub. No. 2009/0259092 A1), and Alexander (U.S. Pub. No. 2012/0215058 A1) teach slings that use fluid flow to adjust tensioning force, but these references do not teach elastomeric tubes fabricated monolithically with mesh-based slings wherein the fluid circulates in response to a signal from a processing circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791